Case: 2:16-cv-00071-HEA Doc. #: 265 Filed: 10/29/18 Page: 1 of 2 PageID #: 2590



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                         NORTHERN DIVISION

TERRY G. WATSON,                          )
                                          )
                  Plaintiff,              )
                                          )
      vs.                                 )     No. 2:16-CV-00071-HEA
                                          )
KAREY L. WITTY, et al.                    )
                                          )
                                          )
                  Defendants.             )

               DEFENDANTS CARI COLLINS AND
                 CHRIS SWEETEN’S MOTION
                        TO DISMISS

      Come now Defendants Cari Collins and Chris Sweeten and

hereby move to dismiss Plaintiff Terry Watson’s claim against them in

this action for failure to state a claim. Defendants Collins and Sweeten

incorporate by reference their memorandum of law in support of this

motion.

      WHEREFORE, Defendants Cari Collins and Chris Sweeten

request that this action against them be dismissed.
Case: 2:16-cv-00071-HEA Doc. #: 265 Filed: 10/29/18 Page: 2 of 2 PageID #: 2591




                                             Respectfully submitted,
                                             JOSHUA D. HAWLEY
                                             Attorney General

                                             /s/ Deborah Bell Yates
                                             ______________________________
                                             Deborah Bell Yates #30798
                                             Assistant Attorney General
                                             P.O. Box 861
                                             St. Louis, MO 63188
                                             (314)340-7861
                                             (314)340-7029 (fax)

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 29th day of October 2018 the
foregoing was mailed to:

Terry G. Watson #1237000
Northeast Correctional Center
13698 Airport Road
Bowling Green, MO 63334



                                             /s/ Deborah Bell Yates
                                             Deborah Bell Yates #30798
                                             Assistant Attorney General




                                       -2-
